Power of legislative delegation (debate)
The next item is the report by Mr Szájer, on behalf of the Committee on Legal Affairs, on the power of legislative delegation -.
rapporteur. - (HU) Madam President, Mr Šefčovič, many speakers start their speech in Parliament by saying that their topic is important, very important or even among the most important. I, too, would like to say this, but with much more reason than many others, since the subject we are discussing now, Parliament's power of legislative delegation to the Commission, is perhaps the most important and yet often neglected innovation in the Treaty of Lisbon.
Those who criticised the Treaty of Lisbon spoke of a democratic deficit. Ladies and gentlemen, I would like to say that this amendment, that is, the guarantee of Parliament's power of legislative delegation, is one of the most significant expansions of Parliament's jurisdiction. This means that representatives elected directly by citizens will henceforth be able, in Parliament and by virtue of their legislative powers, to oversee and veto the implementing resolutions and decisions introduced by the European Commission. In other words, this element of the Treaty of Lisbon, frequently mentioned in connection with the expansion of Parliament's powers, namely, that the codecision procedures have increased significantly in number and that the areas in which Parliament can participate have expanded, represents, along with the question of Parliament's power of legislative delegation, not only a quantitative but also a significant qualitative expansion. In other words, from now on, as the result of a long struggle and battle which has been fought here for many years, and which continues to be fought by the Members of the European Parliament, we are guaranteed that the decisions taken by the European Commission which do not fall within its own jurisdiction but are adopted through delegated legislative powers are overseen by Parliament. Many may say, of course, that in a formal sense, this oversight already existed. In a sense, that is true, but with such deadlines and in such circumstances, and as a result of such legislative and interinstitutional cooperation as did not allow for effective oversight. I would also like to draw attention to the fact that this new possibility, that is, Article 290 of the Treaty of Lisbon, will also transform the work of Parliament in the coming years, particularly if we, Members of Parliament, take these powers seriously and are truly able to take decisions on these matters.
If the outside world and non-specialists in this area are also to understand what this is all about, since this is a very technically complex subject matter that nevertheless concerns a democratic institution and serves to eliminate the so-called democratic deficit in Europe, we should point out the following: What this means is that Parliament and the Council, the two legislative powers of the European Union, cannot on their own deal with every matter of detail. Parliament sits every month, and sometimes there are circumstances, like now, when we are sitting but cannot vote, even though Parliament must, after all, oversee those issues which the Council or the Commission, under delegated legislation, addresses. From now on, it will be possible to do so.
In my report, I strove to make it clear that Parliament insists on these rights. We will not accept any additional obligation that goes beyond what is laid down in the treaty. We will not accept it because we wish to exercise our rights fully, and I think that European democracy will increase as a result. If we are to do so, close cooperation with the Commission and the Council is, of course, necessary, but we must not forget that now the competence rests with the legislators, and therefore with Parliament and the Council. I wish to thank everyone, all my fellow Members, for their cooperation in this complex subject matter, and also wish that Parliament will, in future, use its new powers to the full.
Vice-President of the Commission. - Madam President, I would like to start by thanking Mr Szájer for the very high quality report because we in the Commission appreciate very much the support Parliament has indicated for the horizontal approach to the delegated acts.
The legislator, of course, is entirely free to regulate all questions related to delegated acts in each basic act, but some guidelines are needed in order to avoid a piecemeal approach.
This was the purpose of the communication the Commission already made in December to indicate to the legislator what would be the preferred course of action for having a good and practical approach to the future legislation.
I would like to underline that the Commission strongly supports the idea of common understanding, or even interinstitutional agreement between the three institutions on the delegated acts, because this will bring the necessary order into the preparation of the legislation.
On the substance, I can just reiterate that the Commission very much welcomes the report. We might disagree on some specific questions but our objectives are the same. We want to see precision, efficiency, transparency and a clear and fair balance of power.
If you would allow me to be a little bit more specific, I will just make some telegraphic comments on some particular parts of the report.
Regarding the limitative nature of Article 290, especially the second paragraph, here we have a slight difference of opinion with regard to the means of control of the legislator over the delegated acts, but we would not like to enter into the legal controversy because what we think is that it is very important to look for the practical solutions as regards specific legislation.
Regarding the duration of the delegation of power, here we very much welcome and support the idea of tacit renewal, as expressed in the report, because we found it very constructive and we can say that some solutions of this nature have already been found in several legislative files.
I have another specific comment on the duration of the right of objection. Here, again, I would say that we are singing from the same hymn sheet because we also largely share the opinion of the rapporteur for the standard formulation of two months, with a possibility of extension for an additional two months, which could be fixed in a common understanding among our three institutions, which, hopefully, we will have in the future. I think we have already seen something like 10 positive examples of how this was applied in the current legislative work.
Regarding the urgency procedure, here we already had some clear examples in the past that there are issues as regards food safety or safety of toys, for instance, that sometimes call for a very urgent procedure and, therefore, we think that we have to find something even more urgent than the early approval proposition made by the rapporteur.
If you would allow me to conclude on the alignment, because this is very important for Parliament, here again we would advocate the pragmatic approach, because this Parliament, together with the Commission, has already done considerable work as regards the alignment of more than 250 basic legislative acts which have been aligned under the pragmatic approach.
Now we think that the priority should lie in the areas in which we have not, until now, aligned to the regulatory procedure with scrutiny before the entry into force of the Lisbon Treaty. I think that we should focus on them. Again, it would be an enormous amount of work, but we are already reflecting on how we can approach it in the most pragmatic and flexible way.
Madam President, Commissioner, the European Parliament has been waiting for this moment for a long time, namely for Parliament to be on an equal footing with the Council with respect to the control of legislative delegation. To illustrate this point: in 2008, there were 6 000 delegated acts, in other words, a huge mountain of standards, which were turned into a kind of secondary legislation by the Commission and the old comitology procedure. Parliament had very few rights in this process. We were informed, but we were not colegislators. The Treaty of Lisbon has now changed that.
With regard to the control of delegated acts, we are on an equal footing with the Council, and we also want to utilise our equal standing to the full. That means, Commissioner, that when you argue that the urgency procedure is possible, then we will also need to receive information at as early a stage as possible. We want to receive information as early as the Council receives it.
I think it is only fair to start by congratulating Mr Szájer on the excellent report he has presented to us. As has rightly been said, the Treaty of Lisbon strengthens the powers of the European Parliament and introduces rules to reinforce democratic control. I therefore think Parliament deserves to be congratulated twice over: not only on Mr Szájer's excellent report, which I have just mentioned, but also because the new rules abolish the old comitology system, which we have criticised so often in this House.
We now have Article 290 of the Treaty of Lisbon, and I note that Mr Szájer's report suggests a number of ways of working that safeguard Parliament's prerogatives. With this new provision, Parliament can concentrate on essential legislative acts and give the Commission a margin of flexibility to complete non-essential legislative acts within the limits laid down by the legislator. As Mr Leinen has rightly said, we are now on an equal footing with the Council and, therefore, Parliament is not in a position of inferiority.
Madam President, I would like to highlight some aspects of Mr Szájer's report that I think are particularly important. The first is the idea that we reject any provisions that impose on the legislator additional obligations over and above those already included in Article 290. Secondly, the Commission must ensure early and continuous transmission of information and relevant documents. Thirdly, the periods should only start once all the language versions - I repeat, all the language versions - have been received. The last point is that Parliament's recess periods must be taken into account.
Madam President, these often underestimated structural issues with regard to the relationships within the institutional triangle have been summed up very well indeed in Mr Szájer's report. The cooperation was extremely constructive and I would also like to express my sincere thanks for that.
Through the Treaty of Lisbon, we have created new relationships, and these new relationships must not be undermined again through the back door. That is actually the key point in this regard. The purpose behind this was to place the European Parliament on an equal footing with the Council, including with regard to delegated acts, and to ensure, firstly, that this is feasible and, secondly, can be guaranteed during the procedure.
The absolutely key issues for us, therefore, are that the appropriate conditions are created, for example, by us having clear access to the documents in good time in order to take the necessary decisions and, secondly, that no procedures are operated on the basis of a 'common understanding', but that instead we have agreements that are fixed and which cannot be subject to political arbitrariness or the political agenda of the day.
For this, we need firm, sound rules through which we can protect the rights of Parliament in practice rather than just simply taking note of them in theory. Thank you, Mr Szájer. It was an excellent collaboration and I hope that we can also use it to achieve what we need to achieve for our fellow Members.
on behalf of the EFD Group. - Mr President, the rapporteur is right to refer to the democratic deficit. The elitist construct that is the EU has a democratic deficit that has increased, is increasing and, after the Lisbon Treaty, will increase still further. I have to say that I am bemused that the rapporteur, despite his eloquence, sees Article 290 as a solution.
Our interpretation of Article 290 is that this gives the Commission the opportunity to supplement or amend legislation. Such an opportunity is far-ranging and wide-sweeping and is open to almost unlimited interpretation. We would argue that the safeguards against the inappropriate use of the powers thereby delegated to the Commission are clearly insufficient. Perhaps the rapporteur will comment in his response as to why they are sufficient. This therefore amounts to a further transfer of power from the elected Parliament to the unelected Commission, whatever the Lisbon Treaty purports to say.
We have always maintained, and continue to maintain, that the Lisbon Treaty lacks democratic legitimacy largely because a referendum was promised in the UK by all three establishment political parties, and all three establishment political parties spectacularly reneged on that promise. Article 290 is therefore a product of the illegitimate Lisbon Treaty. It increases the democratic deficit - I would be interested to hear from the rapporteur why it does not - and it should therefore be opposed.
(DE) Madam President, as a fervent pro-European, I was against the Treaty of Lisbon, precisely because it makes possible the kind of arguments that we have just heard, and precisely because it has not created the clarity and explicitness that I would want above all else for future generations. I am a realist, however, and I would say that now we have to live with it. It is very important to say once more explicitly that this article, Article 290, can be interpreted as saying that not just the Council, but also Parliament can repeal the relevant delegation single-handedly and in a relatively simple way. We will need to remind ourselves of this again and again.
Of course, what Mr Leinen has said is also true, namely that we now already have thousands of legislative acts which occupy a grey area in terms of comprehensibility, and which, in turn, continually provides grist to the mill of the anti-Europeans, the opponents of a European project, an EU which should function in those areas where we desperately need it. Once again, this has a lot to do with transparency. It therefore seems to me to be very important that in paragraph 10, it is proposed that the arrangements for the transmission of documents, among other things, need to be clarified explicitly.
Quite a few of us know the Freedom of Information Act, and quite a few of us have experience of the way in which things are done in the USA. Why then do we not simply do a 'copy and paste' and make it possible for citizens, and also for us in Parliament, to obtain the relevant documents independently, and not by act of grace and through massive amounts of intervention by political groups? Why do we not make this into a right, given that we are already taking the great risk of having thousands of delegated legislative acts? On that note, I would say keep up the good work. We will be constructive partners on the road to revolutionising democracy.
(RO) Madam President, Commissioner, with regard to the process for delegating executive power to the Commission, the Treaty of Lisbon has something new to say on this. In fact, Article 290 refers precisely to this matter. Indeed, delegated acts are general acts which may modify unnecessary aspects of a basic legislative act, providing a mandate for delegating executive power to the Commission.
In practice, this allows for a mandate to be defined, along with the duration of delegation, the timeframe within which Parliament and the Council can lodge objections, as well the conditions for revoking the mandate. Parliament and the Council exercise control, but only after the adoption of the delegated acts. Delegated acts can also be published during the timeframe within which the European Parliament and Council can raise objections. However, I ask you, Commissioner, to guarantee greater transparency too during the process of drawing up the delegated acts.
Vice-President of the Commission. - Madam President, allow me to react to the comments of the honourable Members. I absolutely agree with Mr Leinen that the Lisbon Treaty brought in enormous changes. This was underlined by the rapporteur, Mr Szájer. I would like to assure you that we are fully aware of it and that we would use the procedure with the utmost respect for the legislator, because this is very important for our mutual relationship and for our good cooperative work.
With regard to urgency and to urgent procedures, I would like to assure all of you that we will use it only in extreme, exceptional cases. We know that, if we abused this instrument, we would have a very difficult relationship, and it is definitely not our intention to do that.
Concerning the comments by Mr Coelho and Ms Lichtenberger, I would like to assure you as well that we will do our utmost to guarantee and to provide you with an early transcription of all documents at the same time as the Council, and with all the necessary translations. We know the Lisbon Treaty introduced this very important change, that, when it comes to the legislative or financial matters, the European Parliament is on absolutely the same footing as the Council.
Moreover, we are planning to develop a new type of cooperation whereby the European Parliament would be involved in the preparatory work of delegated acts, and we would like to do this on very solid ground. You will therefore also find the expression of this new relationship in the framework agreement that we are currently negotiating between the Commission and the European Parliament.
Moving to the comments by the Earl of Dartmouth and Mr Martin concerning the unlimited powers which this Article 290 should bring to the Commission, I do not think this is really the case, because it is you, the legislator, who will decide (or not) to delegate the power to the Commission. It is you, the legislator, who will have the chance to revoke this power or to object to the proposals the Commission will make. So I cannot accept that we are entering a grey zone, because I think the powers of the legislator are very clearly set out in the treaty, and the Commission will, of course, respect that.
I wish to thank my fellow Members for this debate, since the drafting of this report was made possible by the very close cooperation between the committees - and I would make special mention of the Committee on the Environment, Public Health and Food Safety, which will have many such tasks in the coming period - and the political parties. I would also add, my fellow Members, that this is a struggle. A struggle with the Commission, a struggle with the Council, since it is a struggle for our rights. This report is about affirming clearly that these are our rights and we insist on them. It is much easier to do this in a situation in which the committees as well as fellow Members of other parties stand behind me, so that we make it clear to our partner institutions that Parliament insists most decidedly on these issues. At the same time, in order that we may be able to exercise this right effectively, I take the words of Mr Šefčovič as encouragement that the general alignment can speed up in the coming months and that we may indeed extend these rights as broadly as possible. We consider it important primarily for those areas where codecision did not previously exist.
Another very significant aspect, which fellow Members have also mentioned here, is that access to information is important. This access must be set out in an interinstitutional agreement, and discussions are under way with the Commission and with the Council in this regard. However, we would like to know what the Council is doing; what sort of consultation it is conducting on these matters. As far as whether our rights have been expanded or reduced, ladies and gentlemen, please read the report and look at the legislation. I cannot interpret the latter any other way than that our rights have expanded. Until now, we had no say in what happens to the powers that we had previously delegated. In practice, Parliament was not assigned any role in this process. They listened to us out of politeness, but the deadlines were so short that Parliament did not even sit during that period. Now, on the other hand, we can veto or withdraw these decisions and are not even required to give our reasons - in other words, this is most definitely an expansion of rights. We are the ones with the legislative power and we delegate these powers to the Commission. Therefore, I cannot see this as anything other than an expansion of our rights. Fellow Members, it is now up to us alone to decide whether to exercise these rights in the future.
The debate is closed.
The vote will take place during the next plenary sitting in Brussels.
Written statements (Rule 149)
in writing. - Firstly, I would like to thank Mr Szájer for the outstanding work delivered in so little time. The delegated acts will be of paramount importance for Union law and the interinstitutional balance in the EU. Therefore, it is fundamental that they are developed and decided upon in a fully transparent manner which effectively enables the Parliament and the Council to democratically control the exercise of the power delegated to the Commission. To this extent, as advocated by the Szájer report, some issues will be of utmost importance and require our stronger commitment. These include, inter alia, the possibility for the European Parliament to revoke the delegation at any time and to make sure that Parliament and Council are conferred the same rights concerning their involvement in the process of delegation. Finally, I would like to stress that it should be a priority for the Commission to present all legislative proposals needed to adapt the acquis to the provisions of Articles 290 and 291, including the acquis in policy areas which, pursuant to the Lisbon Treaty, are now subject to the codecision procedure.
in writing. - I warmly welcome the outcome of the report by Mr Szájer. Defining the new legislative system is a difficult and complex issue. I am convinced that the Treaty on the Functioning of the European Union (TFEU) and, in particular, Articles 290 and 291 thereof, reinforces the democratic character of the Union and rationalises its legal order. The introduction of the novel concept of legislative acts has far-reaching consequences. The report emphasises the slight differences among the key colegislators, the competences and the detailed agenda of how they work with each other. The real question is: in case the EC gets more legislative competences and wider legislative authorities, which means an immediate increase in Community interests, what kind of control methods should be introduced on behalf of the Council and the EP? The new legislative framework of the TFEU set up the tools but there has not been any practical experience of their adaptation at Community level. Finally, I urge the colegislators to have an interinstitutional agreement as soon as possible between the Parliament, the Council and the Commission on the implementation of Article 290, as there is an urgent need for greater transparency.
The delegation procedure, although it remains in the background, is a very important transition in quality introduced by the Treaty of Lisbon. It should be treated as a fulfilment of the treaty, without which the position of Parliament will not be fully consolidated in relation to the other institutions in the decision-making process. For it is only by this procedure that we will gain full legislative power and a role in the implementation process of any piece of legislation. We well know the frustration associated with the laborious process of negotiating with the Council in the codecision procedure and in the case of decisions where implementation contravenes the interinstitutional agreement. Hitherto, 'comitology' was an expression of Member States' lack of trust towards the Commission, whereas now, the role of Parliament in the implementation of a legal act gives the process greater legitimacy. Parliament, and, indirectly, EU citizens, will find themselves closer to the process of enacting EU law, and this is how we should view the delegation procedure. However, for this to make sense, Parliament must be given full access to information and, in this, I am in full agreement with the other participants in this debate.
Introducing the possibility of legislative delegation is intended to ensure that legislation, and especially legislation of a technical nature, will be completed and updated more efficiently without the need to institute a full legislative procedure each time. Delegation should, therefore, be seen as a tool for improving the process of law making at EU level.
At the same time, it is essential to ensure appropriate control over the use of regulatory powers conferred on the Commission. Parliament and the Council must, among other things, have sufficient time available to exercise the right to object to planned regulations. Above all, however, they must have adequate access to documents, analyses and contributions prepared during preparatory work on drafts of delegated acts. Only in this way will the powers of the Commission to publish delegated acts be of real service in improving the legislative process in the Union while, at the same time, retaining essential control over and transparency of the Commission's activities. It is also essential to develop suitable mechanisms of cooperation between Parliament and the Commission, so that Parliament will be kept informed about preparatory work which is in progress and be able to gain a good knowledge of the nature of the issues under consideration.
The resolution on the power of legislative delegation, which is the result of a compromise agreed between all the political groups, presents the above matters properly and deserves Parliament's support.